722 N.W.2d 892 (2006)
46TH CIRCUIT TRIAL COURT, Plaintiff, Counter-Defendant, Third-Party Defendant-Appellee, Cross-Appellant,
v.
CRAWFORD COUNTY and Crawford County Board of Commissioners, Defendants, Counter-Plaintiffs, Third-Party Plaintiffs-Appellants, Cross-Appellees, and
Kalkaska County, Intervening Third-Party Plaintiff, Counter-Defendant-Appellant, Cross-Appellee, and
Otsego County, Third-Party Defendant.
Docket Nos. 126088-126090. COA Nos. 246823, 248593, 251390.
Supreme Court of Michigan.
November 1, 2006.
By order of December 28, 2005, the application for leave to appeal the April 1, 2004 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant were held in abeyance pending the decision in 46th Circuit Trial Court v. Crawford County (Docket No. 128878). On order of the Court, the case having been decided on July 28, 2006, 476 Mich. 131, 719 N.W.2d 553 (2006), the applications are again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration of whether the 46th Circuit Trial Court is entitled to recover reasonable attorney fees, in light of this Court's decision in 46th Circuit Trial Court v. Crawford County (Docket No. *893 128878). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
The motions for immediate consideration and for peremptory reversal are DENIED. The remaining motions for miscellaneous relief are GRANTED. A public question being involved, and in light of the relationships between the parties, no costs are awarded.
MARILYN J. KELLY, J., would deny leave to appeal.